Citation Nr: 0511185	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-09 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for impotency secondary 
to service-connected diabetes mellitus.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The veteran served on active duty from July 1945 to June 1946 
and May 1947 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In June 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 

In March 2005, the Board granted the veteran's motion to 
advance the appeal on the Board's docket.  

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The record shows that the veteran was first treated for 
impotency in 1993 and for coronary artery disease in 1994.  
Diabetes mellitus was diagnosed in 1997.  

On VA examination in December 2001, the examiner expressed 
the opinion that the veteran did not have diabetes preceding 
coronary artery disease long enough to be considered 
etiologically related.   

In October 2002, a private physician stated that diabetes 
mellitus is a well-known cause of coronary artery disease and 
impotency. 

The veteran asserts that, while diabetes was diagnosed in 
1997, diabetes was present in the early 1990s, and he 
referred to hospitalization in 1995.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

As the record does not contain sufficient medical evidence to 
decide the claim on the basis of aggravation, further 
evidentiary development is necessary.  Therefore under the 
duty to assist, 38 C.F.R. § 3.159, this case is REMANDED for 
the following action:

1.  At this stage of the appeal to ensure 
VCAA compliance with the duty to notify 
and the duty to assist, notify the 
veteran of the following:     

To substantiate the claim of 
secondary service connection, he 
should submit medical evidence or a 
medical opinion that cardiovascular 
disease and impotency were caused by 
diabetes mellitus or that diabetes 
mellitus aggravated cardiovascular 
disease and impotency. 

2.  Obtain the records from the All 
Saints Hospital and the Hugley Hospital 
in Fort Worth, Texas, for treatment in 
June and July 1995. 

3.  Schedule the veteran for a VA 
examination by a cardiologist to 
determine if it is at least as likely as 
not that the service-connected diabetes 
mellitus caused additional coronary 
artery disability or impotency over and 
above the degree of disability that 
existed prior to the onset of diabetes.  
Also, in the context of an etiolgical 
relationship, the examiner is asked to 
comment on the clinical significance that 
both impotency and coronary artery 
disease were 


documented before the onset of diabetes.  
The claims folder must be made available 
for review by the examiner. 

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation. 

4.  After the above development, 
adjudicate the claims, considering 
aggravation under 38 C.F.R. § 3.310.  If 
any claim is denied, prepare a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




